In a wrongful death action, plaintiff appeals from an order of the Supreme Court, Kings County (Lawrence, J.), dated April 9, 1979, which granted defendant’s *993motion to dismiss the complaint for failure to comply with section 50-e of the General Municipal Law. By order of this court dated July 28, 1980 (Collins v City of New York, 77 AD2d 643), the order was affirmed. By order of the Court of Appeals dated November 19,1981 (55 NY2d 646, 647) this court’s order was reversed and the case was remitted here “for a determination whether to allow plaintiff to file a corrected notice of claim pursuant to subdivision 6 of section 50-e of the General Municipal Law.” Order reversed, without costs or disbursements, and defendant’s motion denied. Within 10 days after service upon plaintiff of a copy of the order to be made hereon with notice of entry, plaintiff is directed to file a corrected notice of claim pursuant to subdivision 6 of section 50-e of the General Municipal Law to show that she is administratrix of the estate of George F. Collins. On May 29, 1971 New York City Police Officer George F. Collins was killed in a one-car automobile accident. Surviving were his wife and five children. His wife, in her individual capacity and as guardian of her children, served a notice of claim on the city on August 25, 1971, although it was not until May 25,1973 that she was appointed administratrix of her husband’s estate. On the latter date she also commenced this wrongful death action. Defendant City of New York raised, inter alia, the affirmative defense that the notice of claim was not properly filed by the administratrix of the estate (General Municipal Law, § 50-e, subd 1). Special Term agreed, dismissing the complaint on this ground. We disagree. As the city concedes that the notice of claim was otherwise proper, we determine, in the exercise of discretion, that Mrs. Collins should be allowed to file a corrected notice of claim, pursuant to subdivision 6 of section 50-e of the General Municipal Law, to show that she is administratrix of the estate of her late husband (see Winbush v City of Mount Vernon, 306 NY 327). Gibbons, J. P., Weinstein, Gulotta and O’Connor, JJ., concur.